Case 1:18-cr-00059-DKW-RT Document 420 Filed 01/25/21 Page 1 of 3           PageID #: 4035




                     FOR THE UNITED STATES DISTRICT COURT

                             IN THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,              )      CR No. 18-00059 DKW-RT
                                         )      CV No. 20-00517 DKW-RT
                      Plaintiff,         )
                                         )      Order Granting Government’s Motion
               vs.                       )      Finding A Waiver of the
                                         )      Attorney-Client Privilege
  PETER CHRISTOPHER,                     )      Communications Between
                                         )      Defendant Peter Christopher and
                      Defendant.         )      his Former Counsel, Salina
                                         )      Althof, Esq.
                                         )


        On November 25, 2020, Defendant Peter Christopher filed a Motion Under

  28 U.S.C. Section 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

  Federal Custody. Dkt. No. 413. In relevant part, in Ground 9, Christopher claims

  that he received ineffective assistance of counsel from his attorney at that time,

  Salina Althof, Esq. Christopher claims that Ms. Althof failed to present factual

  evidence and make legal arguments which could have resulted in him receiving a

  lesser sentence.

        On January 4, 2021, the Government filed the instant motion (“motion”),

  seeking an Order from this Court finding a waiver of the attorney-client privilege

  between Christopher and Ms. Althof. Dkt. No. 416. The Government claims that

  it needs access to privileged communications between Defendant and Ms. Althof
Case 1:18-cr-00059-DKW-RT Document 420 Filed 01/25/21 Page 2 of 3              PageID #: 4036




  to explain why Ms. Althof did what she did in preparing for and presenting her

  arguments in the sentencing hearing. On January 19, 2021, Defendant responded

  to the motion, Dkt. No. 418. Christopher does not object to a waiver finding, but

  seeks certain protections related to the same. On January 22, 2021, the

  Government filed a reply, Dkt. No. 419.

        Having considered the parties’ briefing on the matter, the motion is

  GRANTED as set forth below. For purposes of this habeas proceeding, the Court

  finds that, in filing his Section 2255 motion to vacate, Christopher has waived the

  attorney-client privilege between himself and his former attorney Salina Althof

  with respect to all matters raised in the Section 2255 motion related to Althof’s

  representation of Defendant at sentencing. See Bittaker v. Woodford, 331 F.3d

  715, 722 (9th Cir. 2003) (stating that the waiver is limited to privileged

  communications needed to adjudicate the ineffective assistance of counsel claim

  presented). Ms. Althof is authorized to provide to the Government any

  communications, documents, and information necessary to respond to the

  allegations of ineffective assistance of counsel raised in Defendant’s Section 2255

  motion to vacate.

        The attorney-client privilege, which attached to the communications

  between Defendant and his former counsel, Ms. Althof, shall not be deemed

                                            2
Case 1:18-cr-00059-DKW-RT Document 420 Filed 01/25/21 Page 3 of 3            PageID #: 4037




  automatically waived in any other Federal or State proceeding by virtue of the

  above-permitted disclosure in this Section 2255 proceeding. Any declaration,

  information, or documents supplied by Ms. Althof shall be limited to use in this

  proceeding, and the Government is prohibited from otherwise using the privileged

  information disclosed by Ms. Althof without further order from this Court.

          The Government is ordered to file under seal any filing containing privileged

  matters, with access to such filing to be limited to the Court and the parties in this

  case.

          All other requests for protection sought in Defendant’s response brief are

  DENIED.

          IT IS SO ORDERED.

          Dated: January 25, 2021 at Honolulu, Hawaii.




  United States of America vs. Peter Christopher; CR 18-00059 DKW-RT and Civil
  No. 20-00517 DKW-RT; Order Granting Government’s Motion Finding A
  Waiver of the Attorney-Client Privilege Communications Between Defendant
  Peter Christopher and his Former Counsel, Salina Althof, Esq.


                                             3
